UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-7892


BRUCE W. KOENIG,

                Plaintiff - Appellant,

          v.

STATE   OF  MARYLAND;   DEPARTMENT  OF PUBLIC SAFETY   AND
CORRECTIONAL SERVICES; GARY MAYNARD, Secretary; MARYLAND
DIVISION OF CORRECTION; J. MICHAEL STOUFFER, Commissioner;
BOBBY SHEARIN, Warden; LIEUTENANT ELLSWORTH, Supervisor;
INMATE GRIEVANCE OFFICE; SCOTT OAKLEY,

                Defendants – Appellees,

          and

OFFICE OF ADMINISTRATIVE HEARINGS; THOMAS DEWBERRY, Chief
Administrative Law Judge; JEROME WOODS, II, Administrative
Law Judge,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:12-cv-01087-JFM)


Submitted:   April 17, 2014                 Decided:   April 21, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Bruce Wayne Koenig, Appellant Pro Se.       Rex Schultz Gordon,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Bruce Wayne Koenig appeals the district court’s orders

denying relief on his 42 U.S.C. § 1983 (2006) complaint because

he failed to exhaust administrative remedies as required under

42   U.S.C.   § 1997(e)   (2006),       and   denying   his    motion      for

reconsideration.     We   have   reviewed     the   record    and   find   no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.      Koenig v. Maryland, No. 1:12-cv-01087-

JFM (D. Md. Aug. 6, 2013; Oct. 25, 2013).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                    3